Gray, J.
I think that this court has no jurisdiction to review a decision of the supreme court, rendered upon the appraisal and report of its commissioners. It has been so held in proceedings to acquire property rights taken under the provisions of the general railroad act of 1850, and so, by parity of reasoning, we must hold where the petitioner is incorporated, and proceeds under what is commonly known as the rapid transit act (chap. 606, Laws of 1875). In the latter act, the provisions respecting the acquisition of lands, in invitum the owner thereof, are similar as to the procedure to those prescribed in the act of 1850. However serious, therefore, the error of the commissioners may have been in the rejection of the proof relating to the prior adjudication in the equity action between these parties, there is no power in this court to review it, upon an appeal from the order of confirmation.
Appeal dismissed, with costs to the respondent.
All concur, except Finch, J., absent.